Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
storing a plurality of design element types in a database, each design element type having a plurality of possible design element options;  
selecting a first design element type from the plurality of stored design element types;
recognizing a first selection, by the current individual retail buyer, of a first design element option from the first set of possible design element options for the first design element type;
selecting a second design element type from the plurality of stored design element types;
recognizing a second selection by the current individual retail buyer of a second design element option from the first set of possible design element options for the second design element type;
wherein the presenting of the first set of possible design element options for the first and second design element type to the current individual retail buyer on the display and the hiding of the second set of possible design element options for the first and second design element is based on at least one of a manufacturer recommended combination, design manufacturing availability, and exclusivity rights of a previous individual retail buyer;  
combining each recognized selections for each of the plurality of design element types combine into a design configuration and storing the design configuration in the server database;
communicating to the current individual retail buyer how many times the design configuration has been ordered;  and
checking the server database if the design configuration is unique, wherein when the design configuration is unique the design configuration is configured 
This is an abstract idea because it is a certain method of organizing human activity involving a commercial interaction such as a marketing or sales activity and behavior.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a server, a database, a processor, a display device
presenting a first set of possible design element options for the first design element type to the current individual retail buyer on a display device while hiding a second set of possible design element options for the first design element type;
presenting a second set of possible design element options for the second design element type to the current individual retail buyer on a display device while hiding a second set of possible design element options for the second design element type;
hiding at least the first design element type and the design configuration as a combination by hiding at least the first design element type and the second 
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations of a server, a database, a processor, and a display device are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claim 2-10 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.

In Step 2A, several additional elements were identified as additional limitations:
a server, a database, a processor, a display device
presenting a first set of possible design element options for the first design element type to the current individual retail buyer on a display device while hiding a second set of possible design element options for the first design element type;
presenting a second set of possible design element options for the second design element type to the current individual retail buyer on a display device while hiding a second set of possible design element options for the second design element type;
hiding at least the first design element type and the design configuration as a combination by hiding at least the first design element type and the second design element type for the first selection and second selection respectively for the future buyers;
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 

For these reasons, the claims are rejected under 35 U.S.C. 101.

Remarks
The claims are not in condition for allowance because they are rejected under 35 U.S.C. 101 and 112. The closest prior art of record is Brockman (US 20170098272) and Reference U (see PTO-892).
The applicant’s arguments are directed to the newly amended limitations which have been fully addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684